Opinion issued December 7, 2012.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00963-CV
                           ———————————
  IN RE SOUTHAMPTON PLACE EXTENSION PROPERTY OWNERS
      ASSOCIATION, INC. AND ANN G. HIGHTOWER, Relators



           Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relators, Southampton Place Extension Property Owners Association, Inc.

and Ann G. Hightower, have filed a petition for writ of mandamus, challenging the

trial court’s Motion to Compel discovery and the trial court’s grant of the
plaintiffs’ partial Motion for New Trial.1 Southampton and Hightower contend

that the trial court abused its discretion in ordering them to produce the remaining

insurance policy limits on an eroding insurance policy, and in granting the

plaintiffs’ partial motion for new trial as to their claims for negligence and gross

negligence.

      We deny the petition for writ of mandamus.2 All pending motions are

denied.




                                   PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




1
      The underlying case is Thurmond v. Southampton Place Extension Property
      Owners Association, Inc., No. 2010-51417, in the 129th District Court of Harris
      County, Texas, the Honorable Michael Gomez presiding.
2
      See TEX. R. APP. P. 52.89(d) (providing that, when denying relief requested in
      petition for writ of mandamus, “court may hand down an opinion but is not
      required to do so”).
                                           2